        Case: 19-2824 Document:
        Case 2:96-cr-00539-HB    17-1 1270
                              Document Page: Filed
                                             1     Date Filed: Page
                                                   04/20/20    04/17/2020
                                                                    1 of 2




BLD-118
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 19-2824
                                     ___________

                           UNITED STATES OF AMERICA

                                          v.

                             DARRYL E. COLEMAN,
                            a/k/a T; a/k/a Tubbs; a/k/a D,
                                                     Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                    (D.C. Criminal Action No. 2-96-cr-00539-001)
                     District Judge: Honorable Harvey Bartle, III
                     ____________________________________

          Submitted for Possible Dismissal Due to a Jurisdictional Defect and
     Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 13, 2020

      Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                                     ___________

                                     JUDGMENT
                                     ___________

      This cause came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted for possible summary

action pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6 on February 13, 2020. On

consideration whereof, it is now hereby
                     Case: 19-2824 Document:
                     Case 2:96-cr-00539-HB    17-1 1270
                                           Document Page: Filed
                                                          2     Date Filed: Page
                                                                04/20/20    04/17/2020
                                                                                 2 of 2




                   ORDERED and ADJUDGED by this Court that the judgment of the District Court

           entered July 22, 2019, be and the same hereby is affirmed. All of the above in

           accordance with the opinion of this Court.

                                                                  ATTEST:

                                                                  s/Patricia S. Dodszuweit
                                                                  Clerk

           DATED: February 25, 2020




 Certified as a true copy and issued in lieu
 of a formal mandate on            04/17/20


Teste:
Clerk, U.S. Court of Appeals for the Third Circuit
